DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Request for Reconsideration dated July 12, 2021.  Currently, claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys (US PGPub No 2015/0368904) in view of Higley (US PGPub No 2011/0162292).

Referring to claim 1:  Humphreys teaches a composite shingle comprising: a particle layer (item 28); and a polymer layer (item 12 is polyester) proximate to the particle layer.  Humphreys does not teach the polymer layer is a polyketone.  However, Higley teaches polyester and polyketone are obvious variants (paragraph 0178).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys with the polyketone as taught by Higley in order to optimize the 

Referring to claim 2:  Humphreys and Higley teach all the limitations of claim 1 as noted above.  Additionally, Humphreys teaches an adhesive (item 26) between the particle layer and the polyketone layer.

Referring to claim 3:  Humphreys and Higley teach all the limitations of claim 2 as noted above.  Additionally, Humphreys teaches the adhesive comprises asphalt (item 26 is an asphalt layer).

Referring to claim 4:  Humphreys and Higley teach all the limitations of claim 1 as noted above.  They do not specifically teach wherein the polyketone layer comprises a polyketone in a range of from about 20 wt% to about 100 wt% of the polyketone layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific weight percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Choosing a specific percentage optimizes the layer to perform to desired specifications.



Referring to claim 12:  Humphreys and Higley teach all the limitations of claim 1 as noted above.  Additionally, Humphreys teaches a reinforcing layer (item 12) at least partially embedded in the polyketone layer.

Referring to claim 13:  Humphreys teaches a particle layer (item 28) comprising a plurality of particles disposed substantially in a plane; an asphalt layer (item 26) in direct contact with the particle layer; a polymer layer (item 12) in direct contact with the asphalt layer; and an adhesive layer (item 32) contacting the polymer layer.  Humphreys does not teach the polymer layer is a polyketone.  However, Higley teaches polyester and polyketone are obvious variants (paragraph 0178).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys with the polyketone as taught by Higley in order to optimize the layers based on desired characteristics such as durability, resistance to chemicals, and weight savings.

Referring to claim 17:  Humphreys teaches a method of making a composite shingle, the method comprising contacting a polymer layer (item 16) with at least one of a particle layer (item 28), an asphalt layer (item 26), a reinforcing layer (item 30), and an adhesive layer (item 32).  Humphreys does not teach the polymer layer is a polyketone.  However, Higley teaches polyester and polyketone are obvious variants (paragraph 0178).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys with the polyketone as taught by Higley in order to optimize the layers based on desired characteristics such as durability, resistance to chemicals, and weight savings.

Referring to claim 18:  Humphreys and Higley teach all the limitations of claim 17 as noted above.  Additionally, Humphreys teaches at least partially embedding the reinforcing layer in the polyketone layer (item 12 is a reinforcing mat of fiberglass that is saturated by the polymer).

Referring to claim 19:  Humphreys and Higley teach all the limitations of claim 17 as noted above.  They do not specifically teach at least partially embedding the reinforcing layer in the asphalt layer.  However, it would have been obvious to embed layers in order to provide a strong bond between the components.

Referring to claim 20:  Humphreys and Higley teach all the limitations of claim 17 as noted above.  Additionally, Humphreys teaches the asphalt layer and the polyketone layer comprises adhesive (item 32) disposed therebetween.

Claims 5-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys in view of Higley and Swei et al. (US PGPub No 2008/0029210) (“Swei”).

Referring to claims 5 and 14:  Humphreys and Higley teach all the limitations of claims 4 and 13 as noted above.  They do not specifically teach wherein the polyketone comprises a repeating unit having the structure according to Formula I: wherein R1 and R2 are independently chosen from -H, -OH, substituted or unsubstituted (C1-C2o) hydrocarbyl.  However, Swei teaches the polyketone comprises a repeating unit having the structure according to Formula I: wherein R1 and R2 are independently chosen from -H, -OH, substituted or unsubstituted (C1-C2o) hydrocarbyl (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys and Higley with the specific chemical compound of the polyketones as taught by Swei in order to provide a layer with specific characteristics present in specific chemical compounds.  Additionally, it would have been obvious to choose any specific compound as the list of choices given in the limitations provides virtually infinite possibilities.

Referring to claims 7-10 and 15:  Humphreys and Higley teach all the limitations of claims 4 and 14 as noted above.  They do not specifically teach all the chemical compounds in the limitations.  However, Swei teaches many choices (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Humphreys and Higley with a specific compound as taught by Swei in order to optimize specific characteristics present in specific chemical compounds.  Additionally, it would have been obvious to choose any specific compound as the list of choices given in the limitations provides virtually infinite possibilities.

Referring to claim 16:  Humphreys, Higley, and Swei teach all the limitations of claim 15 as noted above.  They do not teach the asphalt layer comprises asphalt in a range of from about 30 wt% to about 100 wt% of the asphalt layer.  However, one of ordinary skill would recognize that an asphalt layer of Humphreys would be 100% asphalt under broadest reasonable interpretation.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a specific weight percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Choosing a specific percentage optimizes the layer to perform to desired specifications.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,655,329. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,655,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and require fewer limitations.

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the specific polyketone material used in the instant shingle provides unexpected results over the polyester material taught by Humphreys.  However, the Examiner contends that replacing the polyester with the polyketone as indicated by Higley would result in a shingle that has the “unexpected results” of being lighter and durable.  The unexpected results that the Applicant argues are actual known properties of a polyketone material and don’t provide unexpected results.  A simple internet search comparing polyester and polyketone reveals that common properties of polyketone are lightweight and high strength over other polymers.  Therefore the use of this material wouldn’t provide unexpected results if the properties are well known.
	Applicant has argued that having a list of materials that includes polyester and polyketone does not make it obvious to substitute one material for the other.  However, the Examiner contends that this listing shows the materials would be suitable for substitution based on desired characteristics.  Having the materials listed together indicates that a deficiency would not result from substituting polyketone for polyester and in fact would provide more benefits based on the material properties.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that Higley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Higley demonstrates different material options for building panels.  The desired characteristics of the panel can be realized based on choosing certain materials from the cited group to provide the best material for the intended installation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635